There was sufficient proof to justify conviction on the 58th count charging grand larceny by embezzlement. As to the four forgery counts, however, which charge violations of subdivision 1 of the first part of section 889 of the Penal Law, the evidence is insufficient since there is no showing of a falsification of any record by alteration, erasure, obliteration or destruction. (People v. Underhill, 142 N.Y. 38; People v. Anderson, *Page 222 
239 N.Y. 534.) The judgment of the Appellate Division should be modified so as to provide that the judgment of conviction as to the 6th, 13th, 19th and 45th counts of the indictment be reversed and those counts dismissed, otherwise affirmed.
The judgments should be modified in accordance with this opinion and as so modified affirmed.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
Judgment accordingly.